Exhibit 10.43
 
AMENDED AND RESTATED PARENT GUARANTY
 
This Amended and Restated Parent Guaranty (“Guaranty”) is made as of October 12,
2011 by Glimcher Realty Trust, a real estate investment trust organized under
the laws of the State of Maryland (“Glimcher Trust”) and Glimcher Properties
Corporation, a Delaware corporation (“Glimcher Properties”, and together with
Glimcher Trust, collectively, the “Guarantors”), to and for the benefit of
KeyBank National Association, individually (“KeyBank”) and as administrative
agent (“Administrative Agent”) for itself and the lenders under the Credit
Agreement (as defined below) and their respective successors and assigns
(collectively, the “Lenders”).
 
RECITALS
 
A.           Glimcher Properties Limited Partnership, a limited partnership
organized under the laws of the State of Delaware (“Borrower”), and Guarantors
have requested that the Lenders amend and restate Borrower’s existing revolving
credit facility to extend the term thereof in an aggregate principal amount of
up to $250,000,000, subject to future increase up to $400,000,000 (the
“Facility”).
 
B.           The Lenders have agreed to make available the Facility to Borrower
pursuant to the terms and conditions set forth in a Third Amended and Restated
Credit Agreement of even date herewith among Borrower, KeyBank, individually,
and as Administrative Agent, and the Lenders named therein (as amended, modified
or restated from time to time, the “Credit Agreement”).  All capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
 
C.           Borrower has executed and delivered or will execute and deliver to
the Lenders promissory notes in the principal amount of each Lender’s Commitment
and promissory notes in the principal amount, if any, of each Lender’s Loan as
evidence of Borrower’s indebtedness to each such Lender with respect to the
Facility (the promissory notes described above, together with any amendments or
allonges thereto, or restatements, replacements or renewals thereof, and/or new
promissory notes to new Lenders under the Credit Agreement, are collectively
referred to herein as the “Notes”).
 
D.           Glimcher Properties is the sole general partner in the Borrower and
Glimcher Trust is the owner of all of the stock of Glimcher Properties and
certain of the limited partnership interests in the Borrower.  This Guaranty
will amend and restate in its entirety the Amended and Restated Guaranty dated
as of March 30, 2011 by Guarantors in favor of the Lenders under the Original
Credit Agreement.  Guarantors acknowledge that the extension of credit by the
Administrative Agent and the Lenders to Borrower pursuant to the Credit
Agreement will benefit Guarantors by enhancing the financial strength of the
consolidated group of which Guarantors and Borrower are members.  The execution
and delivery of this Guaranty by Guarantors are conditions precedent to the
performance by the Lenders of their obligations under the Credit Agreement.
 
 
 

--------------------------------------------------------------------------------

 
AGREEMENTS
 
NOW, THEREFORE, Guarantors, in consideration of the matters described in the
foregoing Recitals, which Recitals are incorporated herein and made a part
hereof, and for other good and valuable consideration, hereby agree as follows:
 
1.             Guarantors absolutely, unconditionally, and irrevocably guaranty
to each of the Lenders and shall be surety for:
 
the full and prompt payment of the principal of and interest on the Notes when
due, whether at stated maturity, upon acceleration or otherwise, and at all
times thereafter, and the prompt payment of all sums which may now be or may
hereafter become due and owing under the Notes, the Credit Agreement, and the
other Loan Documents;
 
the payment of all Enforcement Costs (as hereinafter defined in Paragraph 7
hereof); and
 
the full, complete, and punctual observance, performance, and satisfaction of
all of the obligations, duties, covenants, and agreements of Borrower under the
Credit Agreement and the Loan Documents.
 
All amounts due, debts, liabilities, and payment obligations described in
subparagraphs (a) and (b) of this Paragraph 1 are referred to herein as the
“Facility Indebtedness.”  All obligations described in subparagraph (c) of this
Paragraph 1 are referred to herein as the “Obligations.”
 
2.           In the event of any default by Borrower in making payment of the
Facility Indebtedness, or in performance of the Obligations, as aforesaid, in
each case beyond the expiration of any applicable grace period, Guarantors
agree, on demand by the Administrative Agent or the holder of a Note, to pay all
the Facility Indebtedness and to perform all the Obligations as are then or
thereafter become due and owing or are to be performed under the terms of the
Notes, the Credit Agreement, and the other Loan Documents.
 
3.           Guarantors do hereby waive (i) notice of acceptance of this
Guaranty by the Administrative Agent and the Lenders and any and all notices and
demands of every kind which may be required to be given by any statute, rule or
law, (ii) any defense, right of set-off or other claim which Guarantors may have
against Borrower or which Guarantors or Borrower may have against the
Administrative Agent or the Lenders or the holder of a Note, (iii) presentment
for payment, demand for payment (other than as provided for in Paragraph 2
above), notice of nonpayment (other than as provided for in Paragraph 2 above)
or dishonor, protest and notice of protest, diligence in collection and any and
all formalities which otherwise might be legally required to charge Guarantors
with liability, (iv) any failure by the Administrative Agent and the Lenders to
inform Guarantors of any facts the Administrative Agent and the Lenders may now
or hereafter know about Borrower, the Facility, or the transactions contemplated
by the Credit Agreement, it being understood and agreed that the Administrative
Agent and the Lenders have no duty so to inform and that Guarantors are fully
responsible for being and remaining informed by Borrower of all circumstances
bearing on the existence or creation, or the risk of nonpayment of the Facility
Indebtedness or the risk of nonperformance of the Obligations, and (v) any and
all right to cause a marshalling of assets of Borrower or any other action by
any court or governmental body with respect thereto, or to cause the
Administrative Agent and the Lenders to proceed against any other security given
to a Lender in connection with the Facility Indebtedness or the
Obligations.  Credit may be granted or continued from time to time by the
Lenders to Borrower without notice to or authorization from Guarantors,
regardless of the financial or other condition of Borrower at the time of any
such grant or continuation.  The Administrative Agent and the Lenders shall have
no obligation to disclose or discuss with Guarantors the Lenders’ assessment of
the financial condition of Borrower.  Guarantors acknowledge that no
representations of any kind whatsoever have been made by the Administrative
Agent and the Lenders to Guarantors.  No modification or waiver of any of the
provisions of this Guaranty shall be binding upon the Administrative Agent and
the Lenders except as expressly set forth in a writing duly signed and delivered
on behalf of the Administrative Agent and the Lenders.  Guarantors further agree
that any exculpatory language contained in the Credit Agreement, the Notes, and
the other Loan Documents shall in no event apply to this Guaranty, and will not
prevent the Administrative Agent and the Lenders from proceeding against
Guarantors to enforce this Guaranty.
 
 
2

--------------------------------------------------------------------------------

 
4.           Guarantors further agree that Guarantors’ liability as guarantor
shall in no way be impaired by any renewals or extensions which may be made from
time to time, with or without the knowledge or consent of Guarantors of the time
for payment of interest or principal under a Note or by any forbearance or delay
in collecting interest or principal under a Note, or by any waiver by the
Administrative Agent and the Lenders under the Credit Agreement, or any other
Loan Documents, or by the Administrative Agent or the Lenders’ failure or
election not to pursue any other remedies they may have against Borrower, or by
any change or modification in a Note, the Credit Agreement, or any other Loan
Documents, or by the acceptance by the Administrative Agent or the Lenders of
any security or any increase, substitution or change therein, or by the release
by the Administrative Agent and the Lenders of any security or any withdrawal
thereof or decrease therein, or by the application of payments received from any
source to the payment of any obligation other than the Facility Indebtedness,
even though a Lender might lawfully have elected to apply such payments to any
part or all of the Facility Indebtedness, it being the intent hereof that
Guarantors shall remain liable as principal for payment of the Facility
Indebtedness and performance of the Obligations until all indebtedness has been
paid in full and the other terms, covenants and conditions of the Credit
Agreement, and other Loan Documents and this Guaranty have been performed,
notwithstanding any act or thing which might otherwise operate as a legal or
equitable discharge of a surety.  Guarantors further understand and agree that
the Administrative Agent and the Lenders may at any time enter into agreements
with Borrower to amend and modify a Note, the Credit Agreement or any of the
other Loan Documents, or any thereof, and may waive or release any provision or
provisions of a Note, the Credit Agreement, or any other Loan Document and, with
reference to such instruments, may make and enter into any such agreement or
agreements as the Administrative Agent, the Lenders and Borrower may deem proper
and desirable, without in any manner impairing this Guaranty or any of the
Administrative Agent and the Lenders’ rights hereunder or any of Guarantors’
obligations hereunder.
 
 
3

--------------------------------------------------------------------------------

 
5.           This is an absolute, unconditional, complete, present and
continuing guaranty of payment and performance and not of
collection.  Guarantors agree that their obligations hereunder shall be joint
and several with each other and with any and all other guarantees given in
connection with the Facility from time to time.  Guarantors agree that this
Guaranty may be enforced by the Administrative Agent and the Lenders without the
necessity at any time of resorting to or exhausting any security or collateral,
if any, given in connection herewith or with a Note, the Credit Agreement, or
any of the other Loan Documents or by or resorting to any other guaranties, and
Guarantors hereby waive the right to require the Administrative Agent and the
Lenders to join Borrower in any action brought hereunder or to commence any
action against or obtain any judgment against Borrower or to pursue any other
remedy or enforce any other right.  Guarantors further agree that nothing
contained herein or otherwise shall prevent the Administrative Agent and the
Lenders from pursuing concurrently or successively all rights and remedies
available to them at law and/or in equity or under a Note, the Credit Agreement
or any other Loan Documents, and the exercise of any of their rights or the
completion of any of their remedies shall not constitute a discharge of any of
Guarantors’ obligations hereunder, it being the purpose and intent of Guarantors
that the obligations of such Guarantors hereunder shall be primary, absolute,
independent and unconditional under any and all circumstances
whatsoever.  Neither Guarantors’ obligations under this Guaranty nor any remedy
for the enforcement thereof shall be impaired, modified, changed or released in
any manner whatsoever by any impairment, modification, change, release or
limitation of the liability of Borrower under a Note, the Credit Agreement or
any other Loan Document or by reason of Borrower’s bankruptcy or by reason of
any creditor or bankruptcy proceeding instituted by or against Borrower.  This
Guaranty shall continue to be effective and be deemed to have continued in
existence or be reinstated (as the case may be) if at any time payment of all or
any part of any sum payable pursuant to a Note, the Credit Agreement or any
other Loan Document is rescinded or otherwise required to be returned by the
payee upon the insolvency, bankruptcy, or reorganization of the payor, all as
though such payment to such Lender had not been made, regardless of whether such
Lender contested the order requiring the return of such payment.  The
obligations of Guarantors pursuant to the preceding sentence shall survive any
termination, cancellation, or release of this Guaranty.
 
6.           This Guaranty shall be assignable by a Lender, as to such Lender’s
interest herein, to any assignee of all or a portion of such Lender’s rights
under the Loan Documents.
 
7.           If:  (i) this Guaranty, a Note, or any of the Loan Documents are
placed in the hands of an attorney for collection or is collected through any
legal proceeding; (ii) an attorney is retained to represent the Administrative
Agent or any Lender in any bankruptcy, reorganization, receivership, or other
proceedings affecting creditors’ rights and involving a claim under this
Guaranty, a Note, the Credit Agreement, or any Loan Document; (iii) an attorney
is retained to enforce any of the other Loan Documents or to provide advice or
other representation with respect to the Loan Documents in connection with an
enforcement action or potential enforcement action; or (iv) an attorney is
retained to represent the Administrative Agent or any Lender in any other legal
proceedings whatsoever in connection with this Guaranty, a Note, the Credit
Agreement, any of the Loan Documents, or any property securing the Facility
Indebtedness (other than any action or proceeding brought by any Lender or
participant against the Administrative Agent alleging a breach by the
Administrative Agent of its duties under the Loan Documents), then Guarantors
shall pay to the Administrative Agent or such Lender upon demand all reasonable
attorney’s fees, costs and expenses, including, without limitation, court costs,
filing fees and all other costs and expenses incurred in connection therewith
(all of which are referred to herein as “Enforcement Costs”), in addition to all
other amounts due hereunder.
 
 
4

--------------------------------------------------------------------------------

 
8.           The parties hereto intend that each provision in this Guaranty
comports with all applicable local, state and federal laws and judicial
decisions.  However, if any provision or provisions, or if any portion of any
provision or provisions, in this Guaranty is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Guaranty to be illegal,
invalid, unlawful, void or unenforceable as written, then it is the intent of
all parties hereto that such portion, provision or provisions shall be given
force to the fullest possible extent that they are legal, valid and enforceable,
that the remainder of this Guaranty shall be construed as if such illegal,
invalid, unlawful, void or unenforceable portion, provision or provisions were
not contained therein, and that the rights, obligations and interest of the
Administrative Agent and the Lender or the holder of a Note under the remainder
of this Guaranty shall continue in full force and effect.
 
9.           Any indebtedness of Borrower to Guarantors now or hereafter
existing is hereby subordinated to the Facility Indebtedness.  Guarantors will
not seek, accept, or retain for Guarantors’ own account, any payment from
Borrower on account of such subordinated debt at any time when a Default exists
under the Credit Agreement or the Loan Documents, and any such payments to
Guarantors made while any Default then exists under the Credit Agreement or the
Loan Documents on account of such subordinated debt shall be collected and
received by Guarantors in trust for the Lenders and shall be paid over to the
Administrative Agent on behalf of the Lenders on account of the Facility
Indebtedness without impairing or releasing the obligations of Guarantors
hereunder.
 
10.          Guarantors hereby subordinate to the Facility Indebtedness any and
all claims and rights, including, without limitation, subrogation rights,
contribution rights, reimbursement rights and set-off rights, which Guarantors
may have against Borrower arising from a payment made by Guarantors under this
Guaranty and agree that, until the entire Facility Indebtedness is paid in full,
not to assert or take advantage of any subrogation rights of Guarantors or the
Lenders or any right of Guarantors or the Lenders to proceed against
(i) Borrower for reimbursement, or (ii) any other guarantor or any collateral
security or guaranty or right of offset held by the Lenders for the payment of
the Facility Indebtedness and performance of the Obligations, nor shall
Guarantors seek or be entitled to seek any contribution or reimbursement from
Borrower or any other guarantor in respect of payments made by Guarantors
hereunder.  It is expressly understood that the agreements of Guarantors set
forth above constitute additional and cumulative benefits given to the Lenders
for their security and as an inducement for their extension of credit to
Borrower.


11.           Any amounts received by a Lender from any source on account of any
indebtedness may be applied by such Lender toward the payment of such
indebtedness, and in such order of application, as a Lender may from time to
time elect.
 
 
5

--------------------------------------------------------------------------------

 
12.           Guarantors hereby submit to personal jurisdiction in the State of
Ohio for the enforcement of this Guaranty and waives any and all personal rights
to object to such jurisdiction for the purposes of litigation to enforce this
Guaranty.  Guarantors hereby consent to the jurisdiction of either the Cuyahoga
County Court of Common Pleas in Cleveland, Ohio or the United States District
Court in Cleveland, Ohio in any action, suit, or proceeding which the
Administrative Agent or a Lender may at any time wish to file in connection with
this Guaranty or any related matter.  Guarantors hereby agree that an action,
suit, or proceeding to enforce this Guaranty may be brought in any state or
federal court in the State of Ohio and hereby waives any objection which
Guarantors may have to the laying of the venue of any such action, suit, or
proceeding in any such court; provided, however, that the provisions of this
Paragraph shall not be deemed to preclude the Administrative Agent or a Lender
from filing any such action, suit, or proceeding in any other appropriate forum.
 
13.           All notices and other communications provided to any party hereto
under this Agreement or any other Loan Document shall be in writing or by telex
or by facsimile and addressed or delivered to such party at its address set
forth below or at such other address as may be designated by such party in a
notice to the other parties.  Any notice, if mailed and properly addressed with
postage prepaid, shall be deemed given when received; any notice, if transmitted
by facsimile, shall be deemed given when transmitted.  Notice may be given as
follows:
 
To Guarantors:
 
c/o Glimcher Properties Corporation
180 East Broad Street
Columbus, Ohio  43215
Attention:  Rich Burkhart, Director of Treasury
Telephone:  614-887-5889
Facsimile:  614-621-2326
 
With a copy to:
 
With a copy to :
 
Attention:  General Counsel
 
Phone:  614-887-5623
Facsimile:  614-621-8863
 
Email:  krieck@glimcher.com
 
To KeyBank as Administrative Agent and as a Lender:
 
KeyBank National Association
1200 Abernathy Road NE
Suite 1500
Atlanta, Georgia  30368
Attention: Kevin Murray
Telephone:  770-510-2168
Facsimile:  770-510-2195
 
 
6

--------------------------------------------------------------------------------

 
With a copy to:
 
SNR Denton US LLP
233 South Wacker Drive
Suite 7800
Chicago, Illinois  60606
Attention:  Patrick G. Moran, Esq.
Telephone:  312-876-8132
Facsimile:  (312) 876-7934
 
If to any other Lender, to its address set forth in the Credit Agreement.


14.           This Guaranty shall be binding upon the heirs, executors, legal
and personal representatives, successors and assigns of Guarantors and shall
inure to the benefit of the Administrative Agent’s and the Lenders’ respective
successors and assigns.
 
15.           This Guaranty shall be construed and enforced under the internal
laws of the State of Ohio.
 
16.           GUARANTORS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THEIR
ACCEPTANCE HEREOF, EACH HEREBY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR RELATING THERETO OR ARISING FROM THE LENDING RELATIONSHIP WHICH
IS THE SUBJECT OF THIS GUARANTY AND AGREE THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
 


[Remainder of page intentionally left blank]
 
 
7

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, Guarantors have executed and delivered this Guaranty as of
the date first written above.
 

 
GLIMCHER REALTY TRUST
                 
 
By:
/s/ Mark E. Yale      Name: Mark E. Yale     Title: Executive Vice President,
Chief       Financial Officer and Treasurer  


  GLIMCHER PROPERTIES CORPORATION                  
 
By:
/s/ Mark E. Yale     Name: Mark E. Yale     Title: Executive Vice President,
Chief       Financial Officer and Treasurer  




8